MEMORANDUM ***
*925Kai Che Huang and Su-Jung Huang, married natives and citizens of Taiwan, petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance without opinion of an Immigration Judge’s (“IJ”) denial of their applications for cancellation of removal. We dismiss the petition for lack of jurisdiction.
We lack jurisdiction to consider the Huangs’ exhausted due process claims, which are not colorable constitutional claims but rather arguments that the IJ abused his discretion in assessing the evidence. See Torres-Aguilar v. INS., 246 F.3d 1267, 1271 (9th Cir.2001) (“[a] petitioner may not create the jurisdiction that Congress chose to remove simply by cloaking an abuse of discretion argument in constitutional garb .... the claim must have some possible validity.”).
As the Huangs failed to exhaust their contention that the IJ “halted questioning regarding the hardship factors in this case,” we lack jurisdiction over this claim as well. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
We lack jurisdiction to review the IJ’s discretionary moral character determination. Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Because we lack jurisdiction to review the merits of the IJ’s determination, we also lack jurisdiction to evaluate the BIA’s decision to utilize streamlined review. Falcon Carriche v. Ashcroft, 350 F.3d 845, 853-4 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *925courts of this circuit except as provided by 9th Cir. R. 36-3.